Title: To Benjamin Franklin from [Alexander Small], 5 July 1763
From: Small, Alexander
To: Franklin, Benjamin


Dear Sir
London July 5th 1763
I do not know whether any of our Burnet Seed, has yet been sent to your great World; and therefore to make sure of it, I send you Six pounds. It is a Native of England, but has hitherto passed unnoticed. The attention now paid it is intirely owing to one Roque a Gardener near Chelsea, a most curious Mortal. I truely think the World will be greatly indebted to him for the discovery. I never saw land bear so great a Burden of any grass as I have seen of this. It has a singular good quality for Northern Situations, viz. that its leaves are not destroyed by the Frost, of which we have had a remarkable Instance this Year, when the severest Winter which we have had since the Year 1740, did not in the least injure it. This promises to be of an Inconceivable advantage to Sheep and Lambs, which in the Spring seldom have any Succulent Plant to feed upon. The following [is] nearly the Culture of it which Mr. Roque recommends. It may be sown in Spring, tho’ he prefers August, because the Drougth during its first weak state in the Summer is apt to criple or destroy it; whereas in the Autumn, Rains are more frequent, and the Nights longer and moister: He allows ten or 12 pounds to the Acre. After it is grown up, it must be kept clear of Weeds and thinned where too thick. If sown in Spring, it may be cut in July and again in September; but not later, because it acquires strength in the Winter, and keeps the ground warm, when a good Cover is left. If sown in August it will bear but little cutting that Season. The Weeds must be kept carefully under next Spring, the Burnet thinned where too thick, or transplanted where too thin, so that the Plants may stand in rich ground at the distance of nine Inches from one another, and of Six in poor land. The Seed will be ripe in the latter end of June; but if intended only for Hay, it may be cut Sooner. In either Case it will yield a good 2d Crop, and leave an abundant Winter Crop. It will so cover the Earth next Spring that it effectually destroys all Weeds, and will ever after bear being cut thrice every Year. Horses are extremely fond of it; and it seems by what Roque has observed, to be a kind of Panacea for them, having performed some great Cures. This being only the 3d Year that he has cultivated it with Attention, you may beleive experiments have not yet made us fully acquainted with its Virtues.
Considering the low State of Mind to which the good Mr. Eliot was brought, I cannot say but I rather rejoiced to hear of his Death. His Ralations will, I hope, have the Satisfaction of receiving his letter; which gave him and them so much uneasiness, inclosed in my last to you. Had he been in his pristine State, this new grass would have afforded him pleasure in cultivating it.
When mentioning new plants, I can only inform You that the Marquiss of Turbilly has sent the Society a very small quantity of the Seed of an uncommonly good Cabbage which grows in Anjou. Of that small quantity I could only procure a few Seeds. Some of them are Sown and have come up. As soon as any Seed is saved, You shall have some, with an Account of the Plant. Thus it is I endeavour to decoy you into a Correspondence, which turns so much to my Pleasure and no small fame.
In Course of Posts, I should have had an Answer to mine relating to Mr. Mure’s thought of the Hemp Machine. Lest it may have miscarried, I shall here repeat it as well as my Memory can recollect a Subject I have ceased thinking of for sometime. Mr. Stevens the Ironmonger is much of Opinion it will Answer, as indeed is every one to whom I have mentioned it. Mr. Mure took the Hint from the Sugar Mills. His Proposal is that when the Hemp is thoroughly dry, (perhaps laid for sometime in an Oven or in a Kiln) it shall be pressed between two Cylinders, a little fluted, so as not only to crush the bun or reed, but also break it in Pieces, so that it may be the more easily separated from the Hemp. Mr. Stevens thinks that these Cylinders should be of Iron, and is of opinion they may be cast small enough for this purpose. We did propose that he should have made a Pair, to be sent over, but recollected that as you have founderies, you may cast them, and thereby lessen the Expence of Carriage, &c. If you think Mr. Stevens will do it better, having the Idea of it clearer in his head, which can at the same time have Mr. Mure’s Joined with it, we shall set [remainder missing.]
